Citation Nr: 1212493	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability, to include as a residual of a heart murmur. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in Jackson, Mississippi.  Jurisdiction remains with the RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

First, the record indicates that the Veteran is on disability, which puts the Board on notice that he may be receiving Social Security benefits.  Under 38 U.S.C.A. § 5103A(c) (3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  In this regard, a copy of any Social Security Administration award decision and records underlying that decision have not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  In this case, the Veteran has not indicated whether he is receiving benefits due to his heart murmur or another disability not currently on appeal.  Further clarification is required from the Veteran.  If he reports that the disability benefits are related to his heart murmur, then the records are necessary for review before a decision may be made regarding his claims.  

Next, the Board notes that the Veteran has not been afforded a VA examination.  Service treatment records indicate that he was diagnosed with a heart murmur in service, in November 1971.  Prior to that, also in service, he was treated for chest pain in November 1969.  Additionally, a March 2007 private treatment record indicates that he has a current diagnosis of a cardiac murmur.  Further, he offered sworn testimony at his hearing before the Decision Review Officer (DRO), that he experienced symptoms of shortness of breath under his left arm with some pain.  He also testified that he sought private treatment for his heart murmur when he got out of service and has been prescribed daily aspirin as treatment for his heart murmur.  While the Veteran's statements are an indication that his current disorder may be associated with service; there is insufficient evidence on file for the VA to make a decision on the claim.  To that end, given the diagnosis of a heart murmur in service, post-service evidence of a heart murmur and the Veteran's competent statements of continuity of symptomatology, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current disorder is causally related to active service.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

As noted above, the Veteran has indicated that he sought private treatment shortly following service separation.  However, the earliest private treatment records in the file are dated in September 2005.  Therefore, the Veteran should be provided the opportunity to submit an authorization and consent form so that VA can request the relevant private records. 

Lastly, in order to ensure that all VA outpatient treatment records have been associated with the file, any outstanding, relevant treatment records should be obtained.  At his DRO hearing, the Veteran indicated that he had received treatment at the Tuscaloosa VA since the March 2007 private echocardiogram; however, treatment records from the Tuscaloosa VAMC are dated from January 2010 to February 2011.  Therefore, any outstanding records dated prior to January 2010, and since February 2011, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he is in receipt of Social Security Administration (SSA) disability benefits for his heart murmur.  If so, obtain a copy of any SSA decision regarding disability benefits for the Veteran.  All the medical treatment records from the SSA that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Any negative response should be noted in the file.

2.  Send the Veteran an authorization and consent form regarding any private treatment he may have received following service separation, in addition to records already received from S.W. Clinic dated from September 2005 to March 2007.  Upon receipt of the authorization and consent form, request any records identified.  Any negative response should be noted in the file. 

3.  Obtain any outstanding VA outpatient treatment records from the VA medical center in Tuscaloosa, Alabama for the period prior to January 2010, and from February 2011 to the present.  Any negative response should be noted in the file.

4.  Following receipt of the records above, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of his current heart murmur disorder.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the following:  

a)  Does the Veteran have a current heart disability?  If so, what is the diagnosis?  

b)  Does the Veteran have a current heart murmur?  If yes, is the heart murmur a disability, a symptom of a disability, or merely an incidental finding?  

c)  Is the Veteran's heart murmur noted during his active military service a congenital or developmental defect?  If so, did it undergo a permanent worsening as a result of any superimposed injury or disease during active military service?  

d)  Is the Veteran's heart murmur noted during active military service a hereditary or familial disease?  If so, was such permanently aggravated by the Veteran's active military service?  

e)  As to any current heart disability diagnosed, is it at least as likely as not (50 percent probability or greater) that any current heart disability, had its onset in service or is otherwise related to active military service?  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to speculation, an explanation shall be expressed. 

5.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  Readjudicate the issues on appeal, to include any additional evidence obtained as a result of this Remand that may not have been previously considered.

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


